Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 1 of 11
“a thy f
osy
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

} 20 189

 

 

(in the space above enter the full name(s) of the plaintiffs).

- against -

 

comp
Jury Trial: Yes O No

(check one}

 

 

 

 

 

 

 

 

 

 

(Ia the space above enter the full namets) of the defendant(s}. Ifyou
cannot fit the names of all of the defendants in the space provided,
please write “see atlached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part 1. Addresses should not be included here.)

1 Parties in this complaint:
A, List your name, address and telephone number. [Hf you are presently in custody, include your identification

number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name Mien Ad A bran
Alolo | SO

 

   

 

 

 

 

LEAL,
Street Address <. L ec
County, City ZA LLLED. i
State & Zip Code PA ? / gil?
Telephone Number RIB- ASS -Gl 39

Rev. 10/2009

 

 
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 2 of 11

Important Privacy Notice

Federal Rule of Civil Procedure 5,2 prohibits litigants in a non-habeas proceeding from
submitting documents that contain personal information. Unless the Court orders otherwise,
personal identifying information in Court filings must be limited as follows:

* Social security numbers, taxpayer-identification numbers, and financial account numbers
must include only the last four digits (e.g., xxx-xx-1234)

* Birth dates must include the year of birth only (e.g., xx/xx/2000)
* Names of persons under the age of 18 must be indicated by initials only (e.g., A.B.)

You are responsible for protecting the privacy of this information in your filings. If your
documents, including attachments, contain any information that does not comply with this rule,
please black out that information before sending your documents to the Court.
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 3 of 11

B, List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served, Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

‘

Defendant No. 1 - Name

Street Address 160! 4 hil at Fi
County, City Wen bre fo poy
State & Zip Code Caligornia., GAO AS

  

 

Defendant No. 2 Name
Street Address ~

 

 

County, City
State & Zip Code

 

 

Defendant No. 3 Name
Street Address.

 

 

County, City
State & Zip Code

 

 

 

Defendant No, 4 Name
Street Address

 

 

County, City
State & Zip Code

 

 

HL. Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases -
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

    

 

 

 

A. hatis the basis for federal court jurisdiction? (check all that apply)

() Federal Questions QO Diversity of Citizenship
B. if the basis for jurisdj ction is Federal Question, what federal Constitutig al, statutory or treg ty right i is at
Rev. 10/2009 -2-
 

 

 

 

Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 4 of 11

C. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

Plaintiff(s) state(s) of citizenship
Defendant(s) state(s) of citizenship
TI, Statement of Claim:

State as briefly as possible the facts of your case, Describe how each of the defendants named in the caption of this

 

   

complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph, Attach additional sheets of paper as necessary.

A. Where did the events giving rise to yourelaim(s) occur? Do Lcobeoh Lane.

f PPC GE OAAL IISA °

 

What date and appre oximate time did the events giving rise to your claim(s) occur?

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

npr ay papery a ba ted s nA

now | Fhacel we Ly Ls a > fel td

Loe fel tte Del h
+ af 4 ttt 4 ej. Pall

iim | hired! oalita Connecdtel HE Daceleoh, Vc.

alse 2

involved?

Af) 4 4 A 4 4 4 Ah 2 r

sna De pull, Dhe hereachs wea anmpeunehl ally,
ppene

 

 

Rev. 10/2009

-3-
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 5 of11

Ao te

 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

 
 
 

you required and [received.

PUN BLipa
/ i

 

 

 

 

 

 

 

 

Vv. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and

the basis for such compensa) J ,

Ll AA SAAAEY, f Cf Ds Soo A. Ate, geass

ye Le fe AG

    

 

 

 

 

 

 

 

 

 

 

Rev. 70/2009 ~4-

 
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 6 of 11

I declare under penalty of perjury that the foregoing is true and correct.

Signed this { oy of Vey Aed. 20 AC),
C/ a

Signature of Plaintiff
Mailing Address so?

 

 

 

Telephone Number __¢/ S 7 AEG @i 39

Fax Number fifyou have one)
E-mail Address _STCVCVe te

 

° al ndileco?

   

 

Note: — All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:

T declare under penalty of perjury that on this day of , 20 , Lam detivering
this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District ‘Court for the

Eastern District of Pennsyfvania.

Rev, 10/2009

 

 

Signature of Plaintiff:

 

inmate Number

 
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 7 of 11
IN THE UNITED STATES DISTRICT COURT

G 4 e FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CASE MANAGEMENT TRACK DESIGNATION FORM
Wilson CIVIL ACTION
V. :

No. 20 189

 

Facebook, Inc.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. (Ly

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (LD

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ((_])

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (L)

(e} Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases. (CF)
{f} Standard Management - Cases that do not fall into any one of the other tracks. (xD
JAN ~ 7 2920 Sranscl lhe Gtr A-
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ, 660} 10/02
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 8 of 11
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 9 of 11

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

189

en DESIGNATION FORM
(io be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 366 E. Gorgas Lane, Philadelphia, PA 19119

 

Address of Defendant:

 

Philadeiphia

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [ |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No [ |
case filed by the same individual?

I certify that, to my knowledge, the within case [J is / [J] is not related to any case now pending or within one year previously terminated action in
this court except as noted above,

pare. 01/07/2020 Sonny)  UVegrrrm

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
LC] 1. Indemnity Contract, Marine Contract, and All Other Contracts [+ 1, Insurance Contract and Other Contracts
{1 2. FELA [.] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
LI 4. Antitrust LC] 4. Marine Personal Injury
[1 5. Patent L] 3. Motor Vehicte Personal Injury
[ji 6, Labor-Management Relations Li 6. Other Personal Injury (Please specify):
Cj] 7. Civil Rights Lj 7. Products Liability
L] 8. Habeas Corpus [1 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases 9, All other Diversity Cases
[.] 10. Social Security Review Cases (Please specify): Properly Damage
[] {1, All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 

 

 
Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 10 of 11
 

Case 2:20-cv-00189-GJP Document1 Filed 01/07/20 Page 11 of 11

 

 

pepe fle ek tHe p fee PE UEFUE ey fecedekefottta Eff ggereet befell at SEG72L4~-SOtSt

wh QOIS/ “O- GUS

‘ 4 lo?
SO eee Ss

 

“LEE bi gS? BieaeT Fy
Tae Bat Canes EVER AS

: RE Wed i Hed Ae He -

 
